DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the copolymer" in line.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not contain any references to a copolymer. Additionally, given the use of the singular verb “is”, it is unclear whether the claim is intended to require that only one of components (A) and (B) is a 
Claim 6 depends from claim 1, and states that “a chlorine content is 10 to 40 mass%”. This limitation is indefinite, as it is unclear whether the claim is intended require that the overall composition is characterized by a chlorine content in the recited range or if it is intended only to require that at least one of the components (A) and (B) has the recited chlorine content. An ordinary artisan therefore would not know how to determine whether a composition falls within the scope of the claim.
Regarding claim 7: Claim 7 depends from claim 1, and states that a weight average molecular weight (Mw) is 10000 to 200000. This limitation is indefinite, as it is unclear whether the claim is intended to require that the overall composition is characterized by a Mw in the recited blend or if it is intended only to require that at least one of the components (A) and (B) has a Mw in the recited range. An ordinary artisan therefore would not know how to determine whether a composition falls within the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhry et al, published in Polymer Engineering and Science vol. 54(1) pages 85-95.
Chaudhry discloses the production of a composition comprising a high density polyethylene (HDPE) having a melting point (Tm) of 147 °C (abstract, Table 1), corresponding to claimed polyolefin A (for claim 1); and a chlorinated polyethylene CPE25 having a Tm of 130 °C and a chlorine content of 25% (abstract; page 86: left column, 3rd paragraph; page 87: left column, 2nd paragraph; Figure 1a), corresponding to claimed polyolefin B which is chlorinated (for claims 1, 6). Note that the difference in Tm for the two polymers is 17 °C (for claim 1).The prior art teaches the production of a composition comprising 80% HDPE and 20% CPE25 (for claim 3) (Figure 1a: Sample VII).
Regarding the claimed binder for coating (for claim 10) or ink (for claim 11): A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art discloses a composition which comprises the same polymer components combined in the same ratio, wherein the prior art polymer components are characterized by the same Tm properties as used to define the claimed invention. As the prior art composition appears to be identical to the claimed invention, it is reasonably expected that it would be suitable for use in the same applications as the claimed composition. The burden is therefore shifted to applicant to provide evidence demonstrating that the prior art composition would not be capable of performing the recited intended use as a binder.

Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al, US5539043.
Example 1 of Kimura (Column 5, lines 30-45) discloses the production of an aqueous composition comprising a blend of 80 parts of a chlorinated maleic anhydride grafted polypropylene having a Tm of 90 °C and a chlorine content of 24%, corresponding to claimed component (A) which is a chlorinated propylene polymer (for claims 1-3, 6), and 20 parts of a maleic anhydride-grafted propylene copolymer having a Tm of 95 °C, corresponding to claimed component (B) (for claims 1-3). Note that the difference in Tm values for the two copolymers is 5 °C (for claim 1). The prior art composition is used in the production of primers (for claim 8) and adhesives (for claim 9), both of which correspond to the claimed coating composition (for claim 10) (Column 4, lines 26-31).
Regarding the claimed binder for ink (for claim 11): A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art discloses a composition which comprises the same polymer components combined in the same ratio, wherein the prior art polymer components are characterized by the same Tm properties as used to define the claimed invention. As the prior art composition appears to be identical to the claimed invention, it is reasonably expected that it would be suitable for use in the same applications as the claimed composition. The burden is therefore shifted to applicant to .

Claims 1-3, 5, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al, JP2001-226545.
Example 4 (¶0034) discloses a composition comprising 70 parts of chlorinated carboxylic acid-modified ethylene/propylene copolymer having a Tm of 72 °C and a chlorine content of 18%, corresponding to claimed component () (for claims 1-3, 5, 6), and 30 parts of a chlorinated polypropylene having a Tm of 90 °C and a chlorine content of 30%, corresponding to claimed component () (for claims 1, 3, 5, 6). Note that the difference in Tm values for the two polymers is 18 °C (for claims 1). The prior art composition is used in the production of primers (for claim 8), adhesives (for claim 9), and paints, corresponding to the claimed coating (for claim 10) (¶0001).
Regarding the claimed binder for ink (for claim 11): A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art discloses a composition which comprises the same polymer components combined in the same ratio, wherein the prior art polymer components are characterized by the same Tm properties as used to define the claimed invention. As the prior art composition appears to be identical to the claimed invention, it is reasonably expected that it would be suitable for use in the same applications as the claimed composition. The burden is therefore shifted to applicant to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al, US2009/0246547.
Ishikura discloses a primer composition (for claim 8) comprising an unsaturated carboxylic acid- or acid anhydride-modified  polyolefin (a) having Tm in the range of 50 to 120 °C, corresponding to claimed polyolefin A (for claims 1, 2); and an unsaturated carboxylic acid- or acid anhydride-modified  polyolefin (b) having Tm in the range of 30 to 100 °C, corresponding to claimed polyolefin B (for claims 1, 2). Polyolefins (a) and (b) are 
Regarding the requirement that at least one polymer is chlorinated: Ishikura teaches that one or both of polyolefin (a) and polyolefin (b) may be chlorinated, corresponding to the claimed chlorinated polymer component (for claims 1, 5). As taught by the prior art, the chlorine content is not more than 35% by weight (¶0030), overlapping the claimed range (for claim 6).
Regarding the claimed Tm properties: As noted above, prior art polyolefin (a) and polyolefin (b) are characterized by Tm values in the range of 50 to 120 °C and 30 to 100 C, respectively. Note that these ranges overlap the ranges recited in the instant claims (for claim 1). Further note that Ishikura requires that the Tm of polyolefin (a) is at least 10 °C higher than the Tm of polyolefin (b) (abstract; ¶0012); this range is entirely encompassed by the claimed range (for claim 1).
 The prior art does not particularly point to the production of a composition having the claimed melting point properties.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05(I) and (II)(A)). The prior art teaches the production of a primer comprising chlorinated polyolefins (a) and (b), wherein 1) the Tm values for each prior art component overlap the ranges recited in the instant claims and 2) the difference in Tm values for the prior art polymers is required to be in the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition having the claimed Tm properties in view of the teachings of Ishikura (for claim 1).
Regarding the claimed binder for coating (for claim 10) or ink (for claim 11): A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art discloses a composition which comprises the same polymer components combined in the same ratio, wherein the prior art polymer components are characterized by the same Tm properties as used to define the claimed invention. As the prior art composition appears to be identical to the claimed invention, it is reasonably expected that it would be suitable for use in the same applications as the claimed composition. The burden is therefore shifted to applicant to provide evidence demonstrating that the prior art composition would not be capable of performing the recited intended use as a binder.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto et al, JP2007-091933.
Masumoto discloses  a composition comprising 2 to 99% by weight (for claim 3) of a polybutene-based polyolefin and 1 to 98% by weight (for claim 3) of a polypropylene-based polyolefin (abstract; ¶0027). Said polybutene-based polyolefin is characterized by a Tm less than or equal to 128 °C (¶0021), corresponding to claimed component (A) (for claim 1). Said polypropylene-based polyolefin may be a block copolymer comprising less than 10% by weight of an olefin comonomer and (deduced) greater than 90% by weight propylene and is characterized by a Tm of 155 °C or less (¶0026), corresponding to claimed component (B) (for claims 1, 4). As taught by Masumoto, both the polybutene-based polyolefin and the polypropylene-based polyolefin may be grafted with a carboxylic acid (for claim 2) (¶0031) and chlorinated (for claims 1, 5), wherein the chlorine content is 5 to 35% (for claim 6) (¶0038). The prior art composition is taught to be useful in the production of primers (for claim 8); inks (for claim 11); paints, corresponding to the claimed coating (for claim 10); and adhesives (for claim 9) (¶0055).
Regarding the claimed difference in Tm: As noted above, the prior art polymers are characterized by Tm values ≤ 128 °C and ≤155 °C; the difference between the Tm values can therefore be ≤ 27 °C, overlapping the claimed range (for claim 1).
Regarding the claimed molecular weight: The prior art teaches that the polybutene-based polyolefin is characterized by a MFR in the range of 0.1 to 25 g/10 min (¶0016); note that this overlaps the range disclosed in the specification (specification page 6: ¶0015). It is known in the art that MFR is dependent on a polymer’s molecular weight (Masumoto ¶00200). Given that the prior art polybutene has the same MFR as disclosed in the specification, it is reasonably expected that its molecular weight would overlap the claimed range (for claim 7). 
Masumoto does not particularly point to the production of a composition having the claimed melting point properties.
The prior art teaches the production of a composition comprising chlorinated polyolefins, wherein 1) the Tm values for each prior art component overlap the ranges recited in the instant claims and 2) the difference in Tm values for the prior art polymers overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition having the claimed Tm properties in view of the teachings of Masumoto; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765